Case 6:18-cv-01313-RBD-GJK Document 26 Filed 03/29/19 Page 1 of 2 PageID 178



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CHRISTIAN CARE MINISTRY, INC.,

        Plaintiff,

v.                                                Case No.: 6:18-cv-1313-Orl-37GJK

SURECO INSURANCE AGENCY, INC.;
SURECO HEALTH AND INSURANCE
AGENCY, INC.; SURECARE, INC.; and
JOHN DOES 1-10,

     Defendants.
______________________________________

                                 MEDIATOR’S REPORT

        A mediation conference was conducted on March 7, 2019. After a full day of

mediation, the parties have authorized the Mediator to report that mediation was

suspended for a 30 day period for the purpose of allowing the parties to exchange

documents and information in furtherance of settlement efforts. At the end of this period

the parties will ask to reconvene mediation in April at a mutually agreeable date or

request that an impasse be declared.


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 29, 2019, I electronically filed the foregoing

with the Clerk of the Courts by using E-Portal, which will send a notice of electronic filing

to the following: Joshua D. Grosshans, Esquire, Latham, Shuker, Eden & Beaudine,

LLP, 111 North Magnolia Ave., Suite 1400, Orlando, FL 32801, josh@lseblaw.com;

lmilvain@lseblaw.com; Joseph J. Weissman, Esquire, Johnson Pope Bokor Ruppel &

Burns, 401 East Jackson St., Suite 3100, Tampa, FL 33602, Josephw@jpfirm.com.



LEGAL/121678021.v1
Case 6:18-cv-01313-RBD-GJK Document 26 Filed 03/29/19 Page 2 of 2 PageID 179



                                   Respectfully submitted,




                                   DAVID W. HENRY, ESQUIRE/MEDIATOR
                                   Florida Bar No.: 765082
                                   MARSHALL, DENNEHEY, WARNER,
                                   COLEMAN & GOGGIN
                                   315 E. Robinson Street, Suite 550
                                   Orlando, FL 32801
                                   Telephone: (407) 420-4380
                                   Facsimile: (407) 839-3008
                                   E-mail: dwhenry@mdwcg.com




LEGAL/121678021.v1
